11/10/2022



                                                                            Case Number: DA 22-0492
          IN THE SUPREME COURT OF THE STATE OF MONTANA
          THE OFFICE OF THE CLERK OF SUPREME COURT
                      HELENA MONTANA

                                     )
 STATE OF MONTANA,                   )       Cause No. DA 22-0492
                                     )
                      Plaintiff,     )                ORDER
                                     )
 vs.                                 )
                                     )
                                     )
 ROBERT ERICKSON,                    )
                                     )
                       Defendant.    )
                                     )
Upon the motion of the Counsel and good cause appearing therefore;

     IT IS HEREBY ORDERED:

     The 30-day extension is GRANTED and rescheduled for the 12th day of

December 2022.



     DATED this 10th day of November, 2022.




                                   ________________________________
                                                 Judge




                                                                Electronically signed by:
                                                                   Bowen Greenwood
                                                               Clerk of the Supreme Court
                                                                   November 10 2022